Citation Nr: 1710821	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  09-21 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to special monthly pension (SMP) for a surviving spouse based upon the need for regular aid and attendance of another person or by reason of being housebound.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The appellant and her friend


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from September 1942 to March 1946.  The appellant seeks benefits as his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied the appellant's claim for SMP for a surviving spouse based upon the need for regular aid and attendance of another person or by reason of being housebound.  

The case was later transferred to the Houston, Texas Regional Office (RO).

In October 2011, the appellant appeared at a Board hearing before a Veterans Law Judge (VLJ).  In January 2017, the Board informed the appellant that the VLJ Member who conducted the hearing was no longer employed by the Board and indicated that she was entitled to another hearing.  Because she did not respond within 30 days of the letter, the Board finds that she does not wish to testify at another Board hearing and will proceed with the consideration of her case.

In January 2012, the Board remanded this appeal for further development.  


FINDING OF FACT

The appellant's conditions render her helpless or so nearly helpless that she requires the regular aid and attendance of another person.  



CONCLUSION OF LAW

The criteria for SMP for a surviving spouse based upon the need for regular aid and attendance of another person are met.  38 U.S.C.A. §§ 1502, 1521 (West 2014); 38 C.F.R. §§ 3.351, 3.352 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant was granted entitlement to a death pension, effective November 1, 2006.  

Increased pension is payable to a surviving spouse by reason of need for aid and attendance, or if not in need of aid and attendance, by reason of being housebound.  38 U.S.C.A. §§ 1502(b), 1521; 38 C.F.R. § 3.351 (a)(5).  

Aid and attendance means helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  38 C.F.R. § 3.351 (b). 

To establish a need for regular aid and attendance, the surviving spouse must (1) be blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to five degrees or less; (2) be a patient in a nursing home because of mental or physical incapacity; or (3) show a factual need for aid and attendance.  38 U.S.C.A. § 1502(b); 38 C.F.R. §§ 3.351(c).

Determinations as to a factual need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as the inability to dress and undress, the inability to keep ordinarily clean and presentable, the inability to feed oneself through loss of coordination of the upper extremities or through extreme weakness, or the inability to attend to the wants of nature.  It includes the frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid.  A need for aid and attendance also includes either physical or mental incapacity that requires care or assistance on a regular basis to protect against the hazards or dangers incident to the daily environment.  Additionally, an individual who is bedridden, as that term is defined by regulation, meets the criteria for aid and attendance.  38 C.F.R. § 3.352(a).

Bedridden is defined as a condition that, through its essential character, actually requires that the appellant remain in bed.  The fact that an appellant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a).

The particular personal functions which an appellant is unable to perform should be considered in connection with his condition as a whole.  The evidence need only establish that the appellant is so helpless as to need regular aid and attendance, not constant need.  Determinations that an appellant is so helpless as to need regular aid and attendance will not be based solely upon an opinion that the appellant's condition requires him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a).  The appellant must be unable to perform one of the enumerated personal functions, but her condition does not have to manifest in an inability to perform all the enumerated personal functions.  Turco v. Brown, 9 Vet. App. 222, 224 (1996).

For a surviving spouse in receipt of death pension, the permanently housebound requirement is met when the surviving spouse is substantially confined to his or her home or immediate premises by reason of disability or disabilities which are reasonably certain will remain throughout the surviving spouse's lifetime.  38 C.F.R. § 3.351(f).  

The appellant contends that she is entitled to SMP for a surviving spouse based upon the need for regular aid and attendance of another person or by reason of being housebound.  The appellant specifically maintains that she has multiple disabilities such as diabetes mellitus; back pain; restricted left arm movement; vertigo, generalized body pain; right foot problems; hypertension; chest pain; a heart disorder; depression; and a left knee disability that cause her to require assistance with her activities of daily living.  She asserts that she is essentially housebound due to her fear of falling and hurting herself as a result of her vertigo.  

The record reflects that the appellant has been treated for numerous disorders including a medial meniscus tear of the left knee and chondromalacia of the left patella; dysphagia; anxiety; diabetes mellitus; diabetic peripheral neuropathy; major depression; memory loss; obstructive sleep apnea; dyslipidemia; hypokalemia; an essential tremor; heart palpitations; an abnormal electrocardiogram; chronic left arm pain; hypertension; back pain; gastroesophageal reflux disease; and obesity.  

A private physician statement, received in December 2007, indicates that the appellant had a history of diabetes mellitus and hypertension.  The physician's name was essentially illegible.  The physician stated that the appellant's symptoms, complaints, and functional impairments were left elbow pain and mobility limitations secondary to pain.  The diagnoses were left elbow pain, moderate; diabetes mellitus, mild; and obesity, extreme.  The physician indicated that the appellant was in need of aid and attendance of someone else in ordinary activities of daily living.  The physician stated that the appellant was not housebound, i.e, confirmed to her house or immediate premises.  

A medical statement for consideration of aid and attendance from O. Aguilera Noriega, M.D., received in September 2008, indicates that the appellant was not able to walk unaided.  Dr. Aguilera Noriega reported that the appellant was able to walk unaided for only short periods of time because she had a damaged spinal column from carrying her spouse to and from bed.  Dr. Aguilera Noriega stated that the appellant could not walk for long periods of time and that because of an artery blockage, she could not exert herself.  It was noted that the appellant had to be careful.  Dr. Aguilera Noriega related that the appellant was able to feed herself with her right arm, but that she had little or no movement of her left arm, and that she was restricted in feeding herself with the left arm.  Dr. Aguilera Noriega maintained that the appellant needed assistance in bathing and tending to other hygiene needs.  Dr. Aguilera Noriega stated that the appellant had little or no movement of her left arm and that she was involved in a car accident which caused several muscle tendons to be severed.  It was noted that the appellant could not fully lift her left arm which made it a difficult task for her to care for her needs.  

Dr. Aguilera Noriega reported that the appellant was not confined to her bed, but that because of constant pain from her spine, she could not be in bed for long periods of time.  Dr. Aguilera Noriega also indicated that the appellant was unable to sit up.  It was noted that the appellant was able to sit for short periods of time, but that the damage to her tailbone and collarbone from heavy lifting restricted her ability to sit up, walk, or to lie down for long periods of time.  Dr. Aguilera Noriega stated that the appellant could perform those activities for usually less than ten minutes at a time and that she also experienced severe dizziness due to vertigo.  Dr. Aguilera Noriega indicated that the appellant was not blind, but that she did have a cataract in her left eye because of diabetes.  It was noted that the appellant was not able to travel.  Dr. Aguilera Noriega stated that the appellant was only able to travel for short distances, and that she was not able to sit for long periods of time because of severe pain from her spinal column.  Dr. Aguilera Noriega also maintained, however, that the appellant could travel approximately thirty to fifty miles without assistance.  It was noted that the appellant did not require nursing home care.  

The diagnoses were chronic hypertension; arterial sclerosis; diabetes; obesity; osteoporosis; (high) cholesterol; a fractured collarbone; renal problems; and vertigo.  Dr. Aguilera Noriega indicated that the appellant suffered from vertigo which caused many opportunities for her to fall and hurt herself.  Dr. Aguilera Noriega maintained that caring for her spouse and his needs had damaged the appellant's coccyx and that, therefore, she was unable to bend, lift, sit, kneel, and stand without severe pain restrictions.  

A July 2012 medical statement for consideration of aid and attendance from P. R. Abanto, M.D., notes that the appellant was unable to walk unaided.  Dr. Abanto reported that the appellant needed a walker for short distances.  Dr. Abanto stated that the appellant was able to feed herself.  It was noted that the appellant was not able to take care for the needs of nature.  Dr. Abanto indicated that, at that point, the appellant had severe knee pain.  Dr. Abanto reported that the appellant was not confined to her bed and that she did not need assistance to sit up, but that she did need assistance to stand up.  Dr. Abanto stated that the appellant was not blind and that she was able to travel with assistance.  It was noted that the appellant could not leave her home without assistance.  Dr. Abanto indicated that the appellant was able to walk for a short distance, three feet, with a walker, but she still complained of knee pain.  Dr. Abanto related that the appellant did not require nursing home care.  

The diagnoses were severe left knee pain, with the need for a magnetic resonance imaging (MRI) study for a suspected medial collateral ligament tear and cruciate tear); diabetes mellitus, type 2; hypertension; chronic back pain; chronic left arm pain; a history of a motor vehicle accident; and osteoarthritis of the left knee.  Dr. Abanto indicated that, at that particular time, the appellant's was in need for aid and attendance.  

A January 2015 aid and attendance or housebound examination report from Dr. Abanto indicates that the appellant was confined to bed for five hours per day and that the rest was in a sitting position because of her inability to walk.  Dr. Abanto reported that the appellant could feed herself, but that she was unable to prepare he own meals.  Dr. Abanto stated that the appellant needed assistance in bathing and tending to other hygiene needs.  Dr. Abanto maintained that the appellant was not legally blind and that she did not require medication management.  It was noted that the appellant was able to manage her financial affairs.  

As to the appellant's general appearance, Dr. Abanto reported that the appellant was obese, depressed, in a wheelchair, and unable to stand up.  Dr. Abanto indicated that the appellant had chronic left elbow and shoulder pain which decreased her range of motion to 50 degrees.  It was noted that the appellant was able to perform gripping, but that she was very weak.  Dr. Abanto maintained that the appellant could feed herself, but that she had significant pain.  As to restrictions with appellant's lower extremities, Dr. Abanto stated that she had significant pain located in her left knee and that the pain increased  with any extension.  Dr. Abanto related that the appellant was tender to palpation on the anterior and lateral aspects of her left knee, and that she was not able to bear any weight on her left lower extremity.  As to restrictions of the spine, trunk, and neck, Dr. Abanto stated that the appellant had chronic back pain that increased when she bent over, or with repetitive movements.  Dr. Abanto commented that the Veteran admitted loss of concentration and poor balance, and that she was not able to ambulate because of severe knee pain.  It was noted that the appellant always needed help from a relative in order to leave her home safely.  

The diagnoses were chronic left arm pain; chronic left knee pain with severe chondromalacia and a medial meniscus tear.  Dr. Abanto stated that the appellant was not able to leave her home without help.  Dr. Abanto also indicated that aids such as canes, braces, crutches, or the assistance of another person were required for locomotion and that the appellant could only walk two to three feet.  

Based on all the evidence, the Board finds that the appellant is in need of regular aid and attendance of another person.  The Board observes that the appellant is not in a nursing home and she is not blind or nearly so blind as to have corrected visual acuity of 5/200 or less in both eyes, or concentric contraction of her visual field to five degrees or less.  The Board notes, however, that a recent January 2015 aid and attendance or housebound examination report from Dr. Abanto indicates that the appellant was confined to bed for five hours per day; that she was unable to prepare her own meals; and that she was obese, depressed, and in a wheelchair.  Dr. Abanto also indicated that the appellant had restrictions in her left upper extremity and left lower extremity; that she had chronic back pain; that was not able to ambulate because of severe pain; and that she always needed a relative in order to leave her home safely.  The Board notes that the January 2015 aid and attendance or housebound examination report from Dr, Abanto does not specifically indicate that the appellant demonstrated the need for aid an attendance, but it does indicate that aids such as canes, braces, crutches, or the assistance of another person were required for locomotion and that the appellant could only walk two to three feet.  

Additionally, the Board observes that a prior July 2012 medical statement for consideration of aid and attendance from Dr. Abanto indicates that, at that particular time, the appellant was in need of aid and attendance.  Further, the Board notes that a medical statement for consideration of aid and attendance, received in September 2008, from Dr. Aguilera Noriega indicates that the appellant was unable to bend, sit, kneel, and stand without severe pain restrictions.  Dr Aguilera Noriega also stated that the appellant needed assistance in bathing and tending to the needs of nature.  The Board also observes that a statement from a private physician, received in December 2007, indicates that the appellant was in need of aid and attendance of someone else in ordinary activities of daily living.  

In light of the above, and resolving doubt in the appellant's favor, the Board finds that the appellant is in need of the regular aid and attendance of another person due to her conditions.  See Turco, 9 Vet. App. at 222, 224.  Accordingly, SMP for a surviving spouse based upon the need for the regular aid and attendance of another person is warranted.  38 U.S.CA. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  This is a greater benefit than special monthly compensation at the housebound rate.  


ORDER

Entitlement to SMP for a surviving spouse based upon the need for the regular aid and attendance of another person is granted, subject to the laws and regulations governing the payment of monetary awards.  




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


